Exhibit 10.1

 

Intersil Corporation

1001 Murphy Ranch Road

Milpitas, CA 95035

 

December 9, 2012

 

Mr. David B. Bell

c/o Intersil Corporation

1001 Murphy Ranch Road

Milpitas, CA 95035

 

Dear David,

 

This letter (the “Letter”) confirms your resignation, effective immediately, as
the President and Chief Executive Officer of Intersil Corporation (the
“Company”), as a member of the Board of Directors of the Company and from all
other positions and/or directorships you hold with the Company and/or its
subsidiaries. 

 

You and the Company agree that your resignation will be treated as a Termination
without Cause for the purposes of Section 7(b) of your employment agreement with
the Company, dated May 4, 2010, as amended to date (the “Employment Agreement”)
and any equity awards granted to you by the Company. Accordingly, you will be
entitled to receive certain benefits and payments with regard to your
termination of employment. The list below describes the payments and benefits
that you will be entitled to receive following your termination of employment,
provided that you comply with the requirements of the Employment Agreement, this
Letter, and all other applicable agreements with the Company and/or its
subsidiaries. Except as set forth below, all equity awards granted to you by the
Company pursuant to the Company’s 2008 Equity Compensation Plan (the “Plan”) or
otherwise shall remain subject to the terms and conditions of the Plan and all
applicable award agreements.

 

1.

Accrued Payments. You will receive payment of all unpaid base salary and
vacation accrued to the date of your termination of employment.

2.

Cash Payments. You will be entitled to continuance of your base salary as of the
date of this Letter ($640,000 per year) for a period of two years, payable in
accordance with the Company’s normal payroll practices. In addition, you will be
entitled to four payments, each in the amount of fifty-five percent (55%) of
such base salary, payable within 30 days after each of March 1, 2013, September
1, 2013, March 1, 2014 and September 1, 2014.

3.

Equity Awards. As of the date of your termination, you will be entitled to the
equity awards set forth on Schedule 1 hereto, subject to the terms of the
applicable grant documentation and the Plan.



1

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

4.

Welfare Benefits.  You will be eligible to convert your and your covered
dependents’ life insurance coverage provided by the Company to individual
policies and the Company shall reimburse you for the applicable premiums paid by
you with respect to such policies that are attributable to the period commencing
on the date of such conversion and ending on May 4, 2013. You will also be
eligible for reimbursement by the Company of premiums for the continuation under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, of
medical, dental and vision coverage for you and your eligible dependents for a
period of one (1) year following the date of this Letter.

You acknowledge and agree that, except for the payments and benefits set forth
above, you will not be entitled to any compensation, award or damages with
respect to your employment or termination of employment, including, without
limitation, any annual bonus you would otherwise have been eligible to receive
for the fiscal year of 2012. Pursuant to the Employment Agreement, any payments
(other than those set forth in Section 1) scheduled to be provided pursuant to
this Letter prior to the 45th day following the date of this Letter shall
instead be paid in a lump sum on the 45th day following the date of this Letter
and all payments scheduled to be made thereafter shall be made as regularly
scheduled. In addition, you acknowledge and agree that certain of the payments
described above are required to be delayed to comply with the requirements of
Section 7(d) of the Employment Agreement, and that the Company is not and shall
not be responsible or liable for compliance with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), or for the payment or
reimbursement of any tax which may be imposed upon you pursuant to the
requirements of Code Section 409A. You further acknowledge and agree that the
Company may withhold from any payments described in this Letter such federal,
state or local income taxes to the extent determined necessary by the Company to
be withheld pursuant to any applicable law or regulation. You acknowledge that
you are responsible for the payment of any income taxes due with respect to any
payments or benefits described herein or otherwise from the Company. Any
reimbursement payment due to you under this Letter (in each case only to the
extent that such benefits are taxable to you) shall be paid to you on or before
the last day of your taxable year following the taxable year in which the
related expense was incurred.  Any reimbursement payment due to you pursuant to
such provisions and the provision of any taxable benefits to you under this
Letter are not subject to liquidation or exchange for another benefit and the
amount of such expenses eligible for reimbursement or such benefits that you
receive in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of such benefits that you receive in any other
taxable year.

 

Pursuant to your Employment Agreement, in consideration for the benefits and
payments described above (other than those described in Section 1), you agree
(i) to execute an employee release agreement (the “Release”), attached hereto as
Exhibit A, which is substantially similar to that required by and set forth as
Exhibit A to the Employment Agreement, such that it is effective and irrevocable
within 45 days following the date of this Letter, (ii) to continue to be subject
to Section 7(d), 9, 10(a), 10(b) mutatis mutandis, 11, 12(c) and 12(k) of the
Employment Agreement and (iii) that, from and after the date of this Letter, you
shall not, publicly or privately, disparage or make any statements (written or
oral) that would impugn the integrity,



2

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

acumen (business or otherwise), ethics or business practices, of the Company or
its subsidiaries or their respective directors, officers, employees, or
affiliates, except only to the extent (x) necessary in any judicial or arbitral
action to enforce the provisions of this Letter or (y) as required by law, any
governmental authority or agency or any recognized subpoena power. You further
agree to cooperate with the Company, and make yourself available at reasonable
times upon reasonable request, in connection with any litigation, investigation
or other adversarial or other legal process involving the Company or its
subsidiaries. You will be reimbursed by the Company for any actual and
reasonable out-of-pocket expenses incurred in the course of such cooperation and
availability. You and the Company agree that any announcement by the Company
with respect to the termination of your employment and your resignation as a
director will be disclosed to you prior to its issuance or publication and you
will have a reasonable period of time within which to comment on the content of
any such announcement.

 

No waiver shall be binding unless in writing and signed by the party waiving the
breach. This Letter may not be amended or modified other than by a written
agreement executed by you and the Company. 

 

This Letter will be governed by the laws of the State of Delaware without
reference to conflict of laws provisions. If a legal action or other proceeding
is brought for enforcement of this Letter because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
Letter, the successful or prevailing party shall be entitled to recover
reasonable attorneys’ fees and costs incurred, both before and after judgment,
in addition to any other relief to which they may be entitled. Any
reimbursements made by the Company to you in respect of such reasonable
attorney’s fees and costs incurred shall be made no later than the end of the
calendar year following the calendar year in which the related cost is incurred
by you.

This Letter represents the entire agreement between you and the Company
concerning the subject matter of your termination of employment with the Company
and severance entitlements, and expressly supersedes all other agreements,
promises or understandings, oral or written, including without limitation the
Amended and Restated Change in Control Severance Benefits Agreement between you
and the Company dated May 4, 2010.

 

This Letter may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 





3

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

The Company greatly appreciates your efforts and dedication on behalf of the
Board and the Company.  We wish you the best in your future endeavors. 

 

Sincerely,

 

 

 

 

 

 

  

INTERSIL CORPORATION

 

 

  

By:

  

 /s/ Thomas C. Tokos

 

 

  

Title:

  

Sr. Vice President, General Counsel and Secretary

 

 

  

Dated:

  

 12/19/2012

 

Acknowledged and Agreed:

 

DAVID B. BELL

 

/s/ David B. Bell

Dated: 12/19/2012



4

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

Exhibit A

Intersil Corporation

 

Employee Release Agreement

 

Except as otherwise set forth in this Employee Release Agreement (the
“Agreement”), I, David B. Bell, hereby release, acquit and forever discharge
Intersil Corporation (the “Company”), its parents and subsidiaries, and their
respective officers, directors, agents, servants, employees, shareholders,
successors, assigns and affiliates, of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed (other than any claim for indemnification I may have as a result of
any third party action against me based on my employment with the Company),
arising out of or in any way related to agreements, events, acts or conduct at
any time prior to and including the date I sign this Agreement, including but
not limited to: all such claims and demands directly or indirectly arising out
of or in any way connected with my employment with the Company or the
termination of that employment, including but not limited to, claims of
intentional and negligent infliction of emotional distress, any and all tort
claims for personal injury, claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other ownership interests in the
Company, vacation pay, fringe benefits, expense reimbursements, severance pay,
or any other form of compensation; claims pursuant to any federal, state or
local law or cause of action including, but not limited to, the federal Civil
Rights Act of 1964, as amended; the federal Age Discrimination in Employment Act
of 1967, as amended (“ADEA”); the federal Americans with Disabilities Act of
1990; the California Fair Employment and Housing Act, as amended; the California
False Claims Act; the Unruh Civil Rights Act; tort law; contract law; wrongful
discharge; discrimination; fraud; defamation; emotional distress; and breach of
the implied covenant of good faith and fair dealing; provided, however, that
nothing in this paragraph shall be construed in any way to release the Company
from its obligation to indemnify me pursuant to the Company’s Indemnification
Agreement, to provide me with continued coverage under the Company’s directors
and officers liability insurance policy to the same extent that it has provided
such coverage to previously departed officers and directors of the Company and
to provide me with the rights, benefits and payments set forth in the separation
letter entered into by the Company and me dated December 9, 2012 (the
“Separation Letter”).

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company or any other related party identified above.
Accordingly, I agree and acknowledge that the above general release provision
applies not only to claims that are presently known, suspected, or



5

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

disclosed to me, but also to claims that are presently unknown, unsuspected, or
undisclosed to me. I acknowledge that I am assuming the risk that the facts may
turn out to be different from what I believe them to be and agree that the
general release in this Agreement shall be in all respects effective and not
subject to termination or rescission because of such mistaken belief.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the waiver and release described in the Separation Letter is in
addition to anything of value which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the date I sign this Agreement; (b) I have the right to consult with
an attorney prior to executing this Agreement and have been advised to do so;
(c) I have twenty-one (21) days to consider this Agreement (although I may
choose to voluntarily execute this Agreement earlier); (d) I have seven (7) days
following my execution of this Agreement to revoke the Agreement by providing
written notice to the Company; and (e) this Agreement shall not be effective
until the date upon which the revocation period has expired without exercise,
which shall be the eighth day after this Agreement is executed by me.

 

 

 

 

 

 

DAVID B. BELL

 

 

/s/ David B. Bell

 

 

 

Dated:

 

 12/19/2012

 

 

 





6

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

Schedule 1

Equity Awards

 

Schedule 1

 

 

 

 

 

 

 

Grant

 

Shares

Option

Total Equity

Type

Date

Plan

Granted

Price

After Termination

NQSO

04/02/2007

1999


350,000 
$
26.77 

350,000 

NQSO

04/01/2008

1999


180,000 
$
26.42 

180,000 

NQSO

04/01/2009

2008


240,000 
$
12.02 

240,000 

NQSO

04/01/2010

2008


240,000 
$
14.80 

240,000 

NQSO

04/01/2011

2008


179,190 
$
12.35 

134,392 

NQSO

04/02/2012

2008


179,190 
$
11.22 

89,595 

PDSU

04/02/2007

1999


75,000 

N/A


56,250 

PDSU

04/01/2010

2008


53,333 

N/A


7,964 

DSU

01/04/2010

2008


81,000 

N/A


81,000 

DSU

04/01/2011

2008


63,750 

N/A


47,812 

DSU

04/02/2012

2008


63,750 

N/A


31,874 

 



7

 

--------------------------------------------------------------------------------